TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00016-CV



  Sherri Hull, Barry Rinke, Lori Helmers, Jimmy Mansour, Virginia Liverman, Brian
 Liverman, Tracy Bethel, Danner Bethel, Kasha Bartholomew, Scott Campbell, Kristin
Campbell, Rob Wendt, Pat Haragan, Mary Haragan, Kelly Redding, Scott Redding, Alan
Howry, Catherine Howry, Debbie Esterak, Heath Esterak, Jennifer Hartmann, Stephanie
 Kinchloe, Sarah Baker, Kerri Gerri, Angela Benkendorfer, Scott Benkendorfer, Josiah
 Sternfeld, Sheena Sternfeld, Claire Brickman, Mike Meroney, and Shannon Meroney,
                                       Appellants

                                              v.

                            Hyde Park Baptist Church, Appellee




              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-21-003934, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                                         ORDER

PER CURIAM

              Appellants Sherry Hull, Scott Campbell, and Kristin Cambell have filed an

unopposed motion to dismiss their appeal, explaining that they no longer wish to participate in

the appeal. We grant the motion and dismiss Hull and the Campbells from the appeal, which

will proceed under the style: Barry Rinke, Lori Helmers, Jimmy Mansour, Virginia Liverman,

Brian Liverman, Tracy Bethel, Danner Bethel, Kasha Bartholomew, Rob Wendt, Pat Haragan,

Mary Haragan, Kelly Redding, Scott Redding, Alan Howry, Catherine Howry, Debbie Esterak,

Heath Esterak, Jennifer Hartmann, Stephanie Kinchloe, Sarah Baker, Kerri Gerri, Angela
Benkendorfer, Scott Benkendorfer, Josiah Sternfeld, Sheena Sternfeld, Claire Brickman, Mike

Meroney, and Shannon Meroney v. Hyde Park Baptist Church.

              It is ordered on April 27, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith